In a negligence action by a police officer to recover damages for personal injuries, the intervenor county appeals from so much of an order of the Supreme Court, Suffolk County, entered October 23, 1974, as invalidated a lien claimed by the county pursuant to section 207-c of the General Municipal Law against the proceeds of plaintiff’s settlement with defendants. Order affirmed insofar as *535appealed from, with $50 costs and disbursements. Plaintiff, a Suffolk County police officer injured in the course of his duties, received from the intervener County of Suffolk the difference between his Workmen’s Compensation benefits and his full salary during the period of his disability, as provided in section 207-c of the General Municipal Law. The county subsequently sought to impress a lien in its favor upon plaintiff’s recovery from the defendants. Section 207-c of the General Municipal Law includes no such provision for an equitable lien. It "merely gives the city a direct remedy against the person liable to the employee in negligence” (City of Buffalo v Maggio, 21 NY2d 1017, 1018, affg 27 AD2d 635). Special Term therefore properly invalidated the claimed lien. Gulotta, P. J., Hopkins, Martuscello, Cohalan and Rabin, JJ., concur.